Citation Nr: 0211729	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a rating higher than 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision of the RO.  

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in June 2002.  

In correspondence received by the Board in November 2001, the 
veteran's representative also contended that the veteran was 
entitled to service connection for a heart condition as 
secondary to the service-connected PTSD.  As that issue has 
not been fully developed for appellate review, it is referred 
to the RO for such further development as may be necessary.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximate that of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of flattened affect, 
disturbances of motivation and mood, high levels of anxiety 
and difficulty in establishing and maintaining effective work 
and social relationships; occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Service-Connected PTSD

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's induction examination and at separation shows 
normal psychiatric and neurologic systems.  

The records show that the veteran underwent psychiatric 
evaluation in October 1985 that indicated that the veteran 
had been experiencing ongoing depression since returning from 
Vietnam, complicated by anxiety. The examiner noted that the 
veteran's experiences while in Vietnam were a major 
contributing factor to his current emotional problems and 
recommended outpatient treatment.  

A November 1993 letter from a VA psychiatrist reflects that 
the veteran had severe PTSD with chronic depression, delayed 
grief reactions and survivor guilt; he also had participated 
in intensive group psychotherapy during the prior six weeks.  

The veteran underwent a VA examination in June 1995 when he 
described his Vietnam combat experiences.  The veteran also 
reported working post after service for over 11 years at a 
plant until it shut down.  He later worked in the coalmines 
and as a security guard, but had not worked since 1991.  

The symptoms reported by the veteran included:  Feelings of 
helplessness when things did not go right; frequent 
nightmares; difficulties falling and staying asleep; a 
heightened startle response; angry outbursts; anxiety; 
avoidance of activities that reminded him of Vietnam; and 
difficulty trusting people.

Upon examination, the examiner found the veteran was neatly 
groomed and appropriately attired; no motor abnormalities 
were detected. The veteran was quiet and somewhat mildly 
mannered during the evaluation.  He was oriented to time, 
place and person.  His recent and remote memories appeared 
intact.  The veteran's mood was described as somewhat 
depressed with restricted affect appropriate to mood.  
Thought content was negative for any hallucinations or 
delusions, or for suicidal or homicidal ideation.  His speech 
was relevant and coherent, though the veteran did not relay 
information spontaneously.  Insight and judgment were 
described as being fair.  

The diagnoses on Axis I were those of PTSD, chronic; and 
anxiety disorder, not otherwise specified.  

In an October 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective in December 1994.  

The records from the Social Security Administration dated in 
July 1995 reflect that the veteran was found to be disabled; 
his mental disabilities were identified as being severe 
affective disorder, anxiety-related disorder, personality 
disorder, and history of alcohol and drug abuse (currently in 
remission).  

A May 1996 consultation report from a VA psychologist 
reflects that the veteran had been experiencing the clinical 
symptoms of PTSD including sleep disturbance, enhanced 
hypervigilance, startle reactivity and guilt reactions.  The 
test results also reflected high levels of anxiety, feelings 
of anger and depression.  

A report of VA examination in February 1997 reflects Axis I 
diagnoses of PTSD and a history of substance abuse.  The 
veteran indicated that he was last gainfully employed in 
January 1992 and that he had lost a series of jobs prior to 
then secondary to "attitude."  The examiner noted the 
veteran's psychosocial stressors as being those of no steady 
employment and social isolation aside from a few family 
members.  A GAF (Global Assessment of Functioning) score of 
58 was assigned, indicative of moderate difficulty in social 
and occupational functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

In a decision promulgated in February 1998, the Board denied 
the veteran's claim for an increased rating higher than 30 
percent for the service-connected PTSD.  

The VA outpatient records dated from January 1999 to March 
2000 reflect that the veteran had participated in monthly 
group psychotherapy sessions.  

The veteran underwent a VA examination in June 2000.  The 
claims folder was not available to the examiner, but some 
medical records were reviewed.  A GAF score of 50 was 
assigned, indicative of serious impairment in social and 
occupational functioning.  (DSM-IV).  

The VA outpatient records dated from May 2000 to April 2001 
again reflect that the veteran had participated in monthly 
group psychotherapy sessions.  

The veteran underwent another VA examination in March 2001.  
The examiner noted that the veteran had not been hospitalized 
for a psychiatric illness since his last VA examination.  He 
also denied a history of suicide attempts.  The veteran 
reported treatment for PTSD consisting of medications and 
psychotherapy.  

The symptoms reported by the veteran included those of 
anxiety; being easily irritated and upset; fluctuating blood 
pressure; sleep disturbance; somatic complaints; nightmares; 
temper outbursts; memory problems; and flashbacks.  

The veteran reported spending his day watching television, 
taking walks and taking care of his activities of daily 
living.  His sister assisted him with household chores.  He 
did not belong to any church or veterans organization.  He 
had some friends who came to see him, but he never left his 
house.  He did spend time with a girlfriend either at his 
house or her house.  

Upon examination, the veteran's psychomotor activities were 
normal; the veteran was noted to be well groomed and neatly 
attired in a casual outfit.  His behavior was cooperative.  
His speech was at a low tone, coherent, relevant and fluent.  
His thoughts were organized.  

The veteran denied suicidal or homicidal ideas, but admitted 
thinking of suicide when he was young and drank.  He still 
became mad at people and had thoughts of hurting people, but 
denied a current plan or intention to hurt others.  His 
affect was appropriate and his mood was labile; his cognitive 
functions were grossly preserved.  

The diagnosis on Axis I was that of PTSD, chronic.  A GAF 
score of 49 was assigned, indicative of serious impairment in 
social and occupational functioning. (DSM-IV).  

The VA outpatient records dated from May 2001 to December 
2001 again reflect that the veteran had participated in 
monthly group psychotherapy sessions.  

The testimony of the veteran at a hearing in June 2002 was to 
the effect that he had continued to have disturbed sleep and 
nightmares and had become irritable; he neither socialized 
much nor enjoyed being around people.  The veteran also 
testified that he continued to attend group PTSD meetings.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran has been 
attending group psychotherapy sessions for PTSD regularly 
since 1993 and has received medications for treatment of 
PTSD.  A report of the 2001 VA examination reflects few 
abnormal clinical findings and moderate to at times severe 
symptomatology attributed to PTSD.  

While the veteran had been employed immediately post-service 
at a plant for over 11 years, he no longer works and has been 
unemployed since the early 1990's.  A GAF score of 49 was 
most recently assigned, indicative of serious impairment in 
occupational functioning (e.g., conflicts with peers and co-
workers).  However, the Board finds the record to reflect no 
more than moderate impairment in social functioning (e.g., a 
few friends).  

The evidence overall shows that the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence as a whole does not reflect that the symptoms of 
the service-connected PTSD alone are of such severity as to 
warrant the assignment of a higher rating.  These symptoms 
are not reported:  obsessional rituals, illogical or obscure 
speech, near-continuous panic or depression, spatial 
disorientation, and failure of hygiene and grooming.  

The Board finds that the veteran's ongoing treatment for PTSD 
has appeared to help with regard to activities of daily 
living and with the handling of his anger.  One VA examiner 
also noted his mood as being somewhat depressed with 
restricted affect appropriate to mood.  The evidence also 
shows high levels of anxiety, as well as suspiciousness.  
However, occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood is not demonstrated.  

The Board finds that the evidence shows that the level of 
impairment due to the service-connected PTSD supports the 
assignment of a 50 percent rating.  



ORDER

An increased rating of 50 percent, but not higher, for the 
service-connected PTSD is granted, subject to the regulations 
applicable to the payment of VA monetary awards.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

